Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1, 4-6, 26, 29-30, 34, 38, 40, 44, 47-49, 51, and 54-56 are pending. Applicant’s amendment filed on 10/26/2021 is acknowledged.

2.  Claims 54-56 (non-elected claims from Groups II-III) stand withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.  

3. Claims 1, 4-6, 26, 29-30, 34, 38, 40, 44, 47-49, and 51 are accordingly under consideration in the instant examination as they read on methods of purifying a SDAB molecule which includes a Protein A based support separation. 

4.  Applicant’s IDSs, filed on 10/26/2021, is acknowledged and has been considered. 

EXAMINER'S AMENDMENT

5.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

6.  Authorization for this Examiner's Amendment was given in a telephone interview with Curtis Powell on 2/7/2022 .

In the Claims:

7. Claims 54-56 have been cancelled.

8.  Please add the following new claims: 

--

57.	(New)	The method of claim 30, wherein the antibody naturally devoid of light chains in (a) is a camelid antibody.

58.	(New)  The method of claim 40, wherein the SDAB molecule of (b) further comprises at least one nanobody molecule that binds to human serum albumin (HSA) and comprises 

59.	(New)  The method of claim 51, wherein the concentrating step is carried out by performing an ultrafiltration/diafiltration step in the presence of a histidine buffer or a Tris buffer.
 --

9. In claim 5, line 3, the phrase “eluting buffer” has been changed to – elution buffer --. 

10. In claim 26, line 4, the phrase “support comprises” has been changed to – support that comprises --. 

11. In claim 30, line 3, the phrase “, optionally a camelid antibody” has been deleted. 

12. In claim 40, lines 7-11, the phrase “, and optionally comprises at least one nanobody molecule that binds to human serum albumin (HSA) and comprises three CDRs having the amino sequence: SFGMS (CDR1; SEQ ID NO: 5), SISGSGSDTLYADSVKG (CDR2; SEQ ID NO: 6) and/or GGSLSR (CDR3; SEQ ID NO: 7), or having a CDR that differs by fewer than 2 conservative amino acid substitutions from one of said CDRs” has been deleted. 

13. In claim 44, line 1, the phrase “claim 40” has been changed to – claim 58 --. 

14. In claim 48, line 2 or subsection (d),  the phrase “using chromatography comprises” has been changed to – using a chromatography support which comprises --. 

15. In claim 51, lines 2-4, the phrase “, optionally wherein the concentration step is carried out by performing an ultrafiltration/diafiltration step in the presence of a Histidine buffer or a Tris buffer ” has been deleted. 


REASONS FOR ALLOWANCE

16. The following is an Examiner's Statement of Reasons for Allowance: 

either the complementary antibody variable domain or the Fc region. 

Applicant has overcome the previous written description rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The claims as now amended specify a specific Protein A modified B-domain (SEQ ID NO: 12) used for the purification of a single domain antigen binding (SDAB) molecule.  One of ordinary skill in the art would recognize applicant as being in possession of the claimed invention given that tetramers of Protein A with modified B-domains having a SEQ ID NO: 12 were known in the art as well as applicant’s use of Protein A affinity resins for purifying single domain antibodies which lack a complementary antibody variable domain or an immunoglobulin Fc region.

Applicant has also overcome the previous anticipation rejection under 35 USC 102(a) as well as the prior obviousness rejections (as previously written) under 35 USC 103 given as applicant notes that Beirnaert et al. (WO2006/122786 A2), which was considered the closest prior art, does not teach utilizing a tetramer of a modified B domain (SEQ ID NO: 12) of protein A for the purification of the single domain antibody. 

As noted by the applicant at p. l10 of the response, at the priority date of the instant application, it was generally accepted in the art that the B-domain of Protein A and its functional analogues bind Fc- containing molecules but have negligible binding to the antibody variable region. 

Also considered relevant to the prior art is Hober (WO 03/080655).

Hober teaches a protein ligand which binds specifically to the Fc-fragments of immunoglobulins, such as IgG, IgA and/or IgM. (p. 4, 3rd¶).

Hober further teaches a published SEQ ID NO: 2 known as protein Z which is a synthetic construct derived from the B domain of SpA, wherein glycine in position 29 has been exchanged for alanine (p. 9, last two lines and spanning to p. 10, lines 1-2; claim 1) which has 100% correspondence to applicant’s claimed SEQ ID NO: 12 (see alignment below).

  Query Match             100.0%;  Score 296;  DB 4;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VDNKFNKEQQNAFYEILHLPNLNEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VDNKFNKEQQNAFYEILHLPNLNEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58


Hober teaches tetramers of the Protein Z sequence (claim 9). 

However, Hober does not teach that the Z domain tetramer can be used for the purification of SDAB molecules which do not have a complementary antibody variable domain or an immunoglobulin Fc region as currently claimed. 

Hober instead teaches that the term “Fc fragment-binding” protein means that the protein is capable of binding to the Fc fragment of an immunoglobulin. It is not excluded that an Fc fragment-binding protein also can bind other regions, such as Fab regions of the immunoglobulins. (p. 6, 2nd to last ¶). 

While Hober teaches the possibility that the published sequence might have Fab region binding, Hober neither teaches nor suggests using the published sequence in a method of separating or purifying a single domain antigen binding molecule as currently claimed. 

As noted by the applicant, MabSelect SuRe, which includes a tetramer of four identically modified B domains as a ligand, was regarded as not being able to bind the variable region. 

See also newly cited Zwolak, (MABS, 2017) which states at the last ¶1316 that “the affinity resin (mAbSelect SuRe, GE Healthcare), which comprised tandem Z-domain moieties, has a higher affinity for the Fc that native protein A and does not bind the Fab region” 

Given the lack of teachings by Beirnaert as to using the currently claimed tetramer of a modified B-domain (SEQ ID NO: 12) for purifying SDABs and given that the state of the art would actually guide the average artisan from using this sequence for purifying a SDAB which only contain a variable region, one of skill in the art would not have been easily guided to the currently claimed invention.

Accordingly, claims 1, 4-6, 26, 29-30, 34, 38, 40, 44, 47-49, 51, and 57-59 are deemed allowable. 

17.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 7, 2022					/JAMES  ROGERS/



/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644